DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 05/21/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 9 and 16 are independent claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Nandi (US 20170140387).
Regarding claim 1, Nandi discloses a system, comprising: a processor that executes computer-executable components stored in a memory, the computer-executable components comprising:
an input component that receives a computing context of a client and a computing profile of the client, wherein the client is engaged in a computing touchpoint journey (FIG. 2, process of collecting data from a plurality of communication channels related to touchpoints);
a prediction component that predicts, via a first machine learning classifier, a negative event likely to occur on the computing touchpoint journey, wherein the first machine learning classifier receives as input the computing context and the computing profile and generates as output the predicted negative event (FIG. 2, determines if the user is on a positive or negative journey depending on at least the propensity score); and
a decision component that recommends in real-time, via a second machine learning classifier, a computing touchpoint to which to transfer the client, wherein the second machine learning classifier receives as input the computing context, the computing profile, and the predicted negative event and generates as output the recommended computing touchpoint (FIG. 2, if determined that the user will continue on a negative journey, adjust the interaction with the user during a touchpoint of the negative journey).
Regarding claim 2, Nandi discloses wherein the computer-executable components further comprise: a computing touchpoint journey component that records computing touchpoint journeys traversed by various clients and trains at least one of the first machine learning classifier or the second machine learning classifier on the recorded computing touchpoint journeys (the learning algorithm needs to be trained. For example, historical data associated with each type of destination of a journey can be gathered for a plurality of users, e.g., interaction data for each user that ended in the user porting out can be gathered and classified as porting out historical data. Similarly, interaction data for each user that ended in the user requesting a live agent supervisor can be gathered and classified as requesting for live agent supervisor historical data. Similarly, interaction data for each user that ended in the user adopting a preferred communication modality can be gathered and classified as adopting a preferred communication modality historical data. Similarly, interaction data for each user that ended in the user subscribing to a new service can be gathered and classified as subscribing to a new service historical data. Thus, a large volume of user interactions can be classified and sorted into different sets of historical data sets that can be used as training sets for machine learning algorithms. In one example, each set of historical data can be divided such that one half of the historical data is used to train the machine learning algorithm and the remaining half of the historical data is used to test the machine learning algorithms to determine whether the machine learning algorithms are making the correct predictions, paragraph 0038).
Regarding claim 3, Nandi discloses wherein the computing touchpoint journey component records computing touchpoint journeys traversed by various clients in real-time and facilitates online training of at least one of the first machine learning classifier or the second machine learning classifier as the computing touchpoint journeys traversed by various clients are recorded (the learning algorithm needs to be trained. For example, historical data associated with each type of destination of a journey can be gathered for a plurality of users, e.g., interaction data for each user that ended in the user porting out can be gathered and classified as porting out historical data. Similarly, interaction data for each user that ended in the user requesting a live agent supervisor can be gathered and classified as requesting for live agent supervisor historical data. Similarly, interaction data for each user that ended in the user adopting a preferred communication modality can be gathered and classified as adopting a preferred communication modality historical data. Similarly, interaction data for each user that ended in the user subscribing to a new service can be gathered and classified as subscribing to a new service historical data. Thus, a large volume of user interactions can be classified and sorted into different sets of historical data sets that can be used as training sets for machine learning algorithms. In one example, each set of historical data can be divided such that one half of the historical data is used to train the machine learning algorithm and the remaining half of the historical data is used to test the machine learning algorithms to determine whether the machine learning algorithms are making the correct predictions, paragraph 0038).
Regarding claim 4, Nandi discloses wherein the computer-executable components further comprise: an execution component that transfers the client to the recommended computing touchpoint (in step 250, the method 200 interacts with the user before the user is able to reach the next touchpoint of the negative journey. For example, the method 200 may proactively take a remedial action, e.g., calling the user via a live agent, sending the user a text message, sending the user an email message, sending the user a promotional offer (e.g., a discount for a subscribed service, an offer a new feature for a subscribed feature without charge (e.g., offering a conference call feature to a cellular service subscriber) and so on). Said another way, the service provider will compute one or more propensity scores as disclosed above to determine whether the user is currently on a negative journey. If the user is on a negative journey, the service provider will proactively initiate contact with the user before the next predicted touchpoint of the negative journey can be reached (paragraph 0048).
Regarding claim 5, Nandi discloses wherein the computing context includes at least one of a current computing touchpoint visited by the client, a previous computing touchpoint visited by the client, an objective of the client, or a device modality of the client (method 200 detects a trigger for a start of a journey for a user. For example, each of the determined journey in step 220 comprises a trigger or the beginning of the journey, e.g., a user calling the service provider, the user visiting a website of the service provider, the service provider sending a promotional offer to the user, the service provider sending a text message to the user, the user suffered a failure in a subscribed service and so on. These “triggers” can be monitored so that the present method will be able to detect the start of a journey taken by each user (paragraph 0046).
Regarding claim 6, Nandi discloses wherein the computing profile includes at least one of an identification of the client, a computing touchpoint preference of the client, an age of the client, an ethnicity of the client, a location of the client, or financial instrument information of the client (user parameters such as 1) the services currently subscribed by the user, 2) the length of time that the user has subscribed to each of the subscribed services, 3) the specific demographic information of the user (e.g., age, gender, geographic location of the user's residence, education level, type of employment, and the like), 4) the perceived mental state of the user (e.g., analyzing words used on the call, or measuring the tone and volume of the phone call to detect anger or stress associated with the user (e.g., raising of voice, presence or absence of laughter, use of inappropriate language, and so on), 5) the current state of the interaction (e.g., the length of the current interaction (e.g., the length of a phone call, the number of exchanged text messages, the current state of a workflow for a remedial action), the current communication modality of the interaction (e.g., a phone call, text messaging interaction, online chat interaction, or email messaging interaction)). The particular set of parameters to be used for computing each propensity score can be learned using machine learning algorithms, paragraph 0033).
Regarding claim 7, Nandi discloses wherein the decision component selects the recommended computing touchpoint from a set of available computing touchpoints based in part on at least one of a probability of resolving the predicted negative event or a load distribution among the set of available computing touchpoints (the service provider will compute one or more propensity scores as disclosed above to determine whether the user is currently on a negative journey. If the user is on a negative journey, the service provider will proactively initiate contact with the user before the next predicted touchpoint of the negative journey can be reached, paragraph 0048).
Regarding claim 8, Nandi discloses wherein the input component further receives extrinsic information associated with an environment of the client, and wherein the first and second machine learning classifiers receive as input the extrinsic information (to gather data from a plurality of touchpoint channels, e.g., telephone call records (e.g., call detail records (CDRs), website access data, email messages, text messages, previous customer care agent interactions, and the like. These historical data can be collected and applied to a learning method for deducing one or more journeys. For example, data for each user can be analyzed across all communication channels for that particular user, e.g., based on the calling phone number of the user, social security number of the user or any other user identifier associated with the user. The analysis will attempt to match the user's various interactions to determine whether the various interactions will fit within one or more particular types of journey destinations. For example, destinations of a journey may comprise: 1) adoption of a new service, 2) adoption of an upgrade to an existing service, 3) termination of an existing service, 4) downgrade of an existing service, 5) request for a replacement equipment, 6) request for a technician to arrive at a customer premises, 7) request to speak to a customer care agent, 8) request to speak to a supervisor customer care agent, 9) posting of a negative comment on a website of the service provider, and so on. As the historical data is processed, one or more paths of various journeys will be uncovered by the automated or machine learning processes. Different paths leading to the same destination of a journey will be identified and analyzed. In one embodiment, these paths are compared to identify positive journeys versus negative journeys. In other words, in one implementation, the present method is able to determine whether the user is currently on a positive journey or a negative journey, or alternatively, whether the user is likely to transition over to a positive journey from a negative journey or vice versa. Furthermore, the present method is able to determine touchpoints that involve non-automated communication channels versus automated communication channels. In one embodiment, a user on a negative journey will be encouraged to stop the negative journey and/or be transitioned to a positive journey, paragraph 0028).
Regarding claim 9, Nandi discloses a computer-implemented method, comprising:
retrieving, by a device operatively coupled to a processor, profile data and context data associated with a client engaged in a computing touchpoint journey (FIG. 2, process of collecting data from a plurality of communication channels related to touchpoints);
forecasting, by the device, an unsuccessful event along the computing touchpoint journey of the client by employing a first machine learning algorithm that takes as input the profile data and the context data and produces as output the forecasted unsuccessful event (FIG. 2, determines if the user is on a positive or negative journey depending on at least the propensity score);
and dynamically suggesting, by the device, a computing touchpoint for the client by employing a second machine learning algorithm that takes as input the profile data, the context data, and the forecasted unsuccessful event and produces as output the dynamically suggested computing touchpoint (FIG. 2, if determined that the user will continue on a negative journey, adjust the interaction with the user during a touchpoint of the negative journey).
Regarding claim 10, Nandi discloses further comprising: aggregating, by the device, computing touchpoint journeys of other clients in real-time; and actively training, by the device, the first and second machine learning algorithms on the computing touchpoint journeys of other clients as the computing touchpoint journeys of other clients are aggregated (the learning algorithm needs to be trained. For example, historical data associated with each type of destination of a journey can be gathered for a plurality of users, e.g., interaction data for each user that ended in the user porting out can be gathered and classified as porting out historical data. Similarly, interaction data for each user that ended in the user requesting a live agent supervisor can be gathered and classified as requesting for live agent supervisor historical data. Similarly, interaction data for each user that ended in the user adopting a preferred communication modality can be gathered and classified as adopting a preferred communication modality historical data. Similarly, interaction data for each user that ended in the user subscribing to a new service can be gathered and classified as subscribing to a new service historical data. Thus, a large volume of user interactions can be classified and sorted into different sets of historical data sets that can be used as training sets for machine learning algorithms. In one example, each set of historical data can be divided such that one half of the historical data is used to train the machine learning algorithm and the remaining half of the historical data is used to test the machine learning algorithms to determine whether the machine learning algorithms are making the correct predictions, paragraph 0038).
Regarding claim 11, Nandi discloses further comprising: transferring, by the device, the client to the dynamically suggested computing touchpoint (in step 250, the method 200 interacts with the user before the user is able to reach the next touchpoint of the negative journey. For example, the method 200 may proactively take a remedial action, e.g., calling the user via a live agent, sending the user a text message, sending the user an email message, sending the user a promotional offer (e.g., a discount for a subscribed service, an offer a new feature for a subscribed feature without charge (e.g., offering a conference call feature to a cellular service subscriber) and so on). Said another way, the service provider will compute one or more propensity scores as disclosed above to determine whether the user is currently on a negative journey. If the user is on a negative journey, the service provider will proactively initiate contact with the user before the next predicted touchpoint of the negative journey can be reached (paragraph 0048).
Regarding claim 12, Nandi discloses wherein the dynamically suggesting the computing touchpoint comprises selecting, from a set of available computing touchpoints, a computing touchpoint having a likelihood of successful resolution of the forecasted unsuccessful event above a predetermined threshold (in step 280, method 200 adjusts the interaction with the user during the touchpoint of a negative journey. For example, if the user is raising his voice and using inappropriate language, the present method will suggest to the live agent to exit the work flow of a remedial action and to divert the call to a supervisor live agent. In other words, the method will automatically signal to the live agent, e.g., providing a visible indication on the live agent's display to forward the call to a supervisor live agent for further handling. Alternatively, the method will automatically signal to the live agent, e.g., providing a visible indication on the live agent's display to forward a text message or an email message having an embedded link (e.g., a URL link) that will provide the user with a tutorial as to how to program a remote controller. In other words, the method 200 is providing an adjustment to the interaction with the user during the current touchpoint to ensure that the user will not leave this touchpoint and then proceed to the next touchpoint of the negative journey. Such real time adjustment in the interaction with the user will increase the likelihood of diverting the user from the negative journey. Thus, the present method is able to proactively interact with the user before the user reaches a touchpoint and/or the present method is able to proactively adjust the interaction with the user during a touchpoint of a negative journey, paragraph 0053).
Regarding claim 13, Nandi discloses wherein the dynamically suggesting the computing touchpoint comprises selecting, from a set of available computing touchpoints, a computing touchpoint with a load level below a predetermined threshold (the method 200 interacts with the user before the user is able to reach the next touchpoint of the negative journey. For example, the method 200 may proactively take a remedial action, e.g., calling the user via a live agent, sending the user a text message, sending the user an email message, sending the user a promotional offer (e.g., a discount for a subscribed service, an offer a new feature for a subscribed feature without charge (e.g., offering a conference call feature to a cellular service subscriber) and so on). Said another way, the service provider will compute one or more propensity scores as disclosed above to determine whether the user is currently on a negative journey. If the user is on a negative journey, the service provider will proactively initiate contact with the user before the next predicted touchpoint of the negative journey can be reached, paragraph 0048).
Regarding claim 14, Nandi discloses wherein the profile data comprises at least one of demographic information of the client or preference information of the client (user parameters such as 1) the services currently subscribed by the user, 2) the length of time that the user has subscribed to each of the subscribed services, 3) the specific demographic information of the user (e.g., age, gender, geographic location of the user's residence, education level, type of employment, and the like), 4) the perceived mental state of the user (e.g., analyzing words used on the call, or measuring the tone and volume of the phone call to detect anger or stress associated with the user (e.g., raising of voice, presence or absence of laughter, use of inappropriate language, and so on), 5) the current state of the interaction (e.g., the length of the current interaction (e.g., the length of a phone call, the number of exchanged text messages, the current state of a workflow for a remedial action), the current communication modality of the interaction (e.g., a phone call, text messaging interaction, online chat interaction, or email messaging interaction)). The particular set of parameters to be used for computing each propensity score can be learned using machine learning algorithms, paragraph 0033).
Regarding claim 15, Nandi discloses further comprising: retrieving, by the device, external data associated with a location of the client, wherein the first and second machine learning algorithms take as input the external data (user parameters such as 1) the services currently subscribed by the user, 2) the length of time that the user has subscribed to each of the subscribed services, 3) the specific demographic information of the user (e.g., age, gender, geographic location of the user's residence, education level, type of employment, and the like), 4) the perceived mental state of the user (e.g., analyzing words used on the call, or measuring the tone and volume of the phone call to detect anger or stress associated with the user (e.g., raising of voice, presence or absence of laughter, use of inappropriate language, and so on), 5) the current state of the interaction (e.g., the length of the current interaction (e.g., the length of a phone call, the number of exchanged text messages, the current state of a workflow for a remedial action), the current communication modality of the interaction (e.g., a phone call, text messaging interaction, online chat interaction, or email messaging interaction)). The particular set of parameters to be used for computing each propensity score can be learned using machine learning algorithms, paragraph 0033).
Regarding claim 16, Nandi discloses a computer program product for facilitating dynamic tailoring of computing touchpoint journeys, the computer program product comprising a computer readable memory having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
obtain profile information and context information of a computing client currently engaged in a computing touchpoint journey (FIG. 2, process of collecting data from a plurality of communication channels related to touchpoints); and
propose, via a machine learning classifier, a next computing touchpoint for the computing client based on the profile information and the context information (FIG. 2, determines if the user is on a positive or negative journey depending on at least the propensity score).
Regarding claim 17, Nandi discloses wherein the program instructions are further executable to cause the processor to: document computing touchpoint journeys of other computing clients; and train in real-time the machine learning classifier based on the documented computing touchpoint journeys (the learning algorithm needs to be trained. For example, historical data associated with each type of destination of a journey can be gathered for a plurality of users, e.g., interaction data for each user that ended in the user porting out can be gathered and classified as porting out historical data. Similarly, interaction data for each user that ended in the user requesting a live agent supervisor can be gathered and classified as requesting for live agent supervisor historical data. Similarly, interaction data for each user that ended in the user adopting a preferred communication modality can be gathered and classified as adopting a preferred communication modality historical data. Similarly, interaction data for each user that ended in the user subscribing to a new service can be gathered and classified as subscribing to a new service historical data. Thus, a large volume of user interactions can be classified and sorted into different sets of historical data sets that can be used as training sets for machine learning algorithms. In one example, each set of historical data can be divided such that one half of the historical data is used to train the machine learning algorithm and the remaining half of the historical data is used to test the machine learning algorithms to determine whether the machine learning algorithms are making the correct predictions, paragraph 0038).
Regarding claim 18, Nandi discloses wherein the program instructions are further executable to cause the processor to: drive the computing client to the proposed next computing touchpoint (in step 250, the method 200 interacts with the user before the user is able to reach the next touchpoint of the negative journey. For example, the method 200 may proactively take a remedial action, e.g., calling the user via a live agent, sending the user a text message, sending the user an email message, sending the user a promotional offer (e.g., a discount for a subscribed service, an offer a new feature for a subscribed feature without charge (e.g., offering a conference call feature to a cellular service subscriber) and so on). Said another way, the service provider will compute one or more propensity scores as disclosed above to determine whether the user is currently on a negative journey. If the user is on a negative journey, the service provider will proactively initiate contact with the user before the next predicted touchpoint of the negative journey can be reached (paragraph 0048).
Regarding claim 19, Nandi discloses wherein the profile information comprises at least one of demographics of the computing client, computing touchpoint preferences of the computing client, historical information of the computing client, or payment information of the computing client (user parameters such as 1) the services currently subscribed by the user, 2) the length of time that the user has subscribed to each of the subscribed services, 3) the specific demographic information of the user (e.g., age, gender, geographic location of the user's residence, education level, type of employment, and the like), 4) the perceived mental state of the user (e.g., analyzing words used on the call, or measuring the tone and volume of the phone call to detect anger or stress associated with the user (e.g., raising of voice, presence or absence of laughter, use of inappropriate language, and so on), 5) the current state of the interaction (e.g., the length of the current interaction (e.g., the length of a phone call, the number of exchanged text messages, the current state of a workflow for a remedial action), the current communication modality of the interaction (e.g., a phone call, text messaging interaction, online chat interaction, or email messaging interaction)). The particular set of parameters to be used for computing each propensity score can be learned using machine learning algorithms, paragraph 0033).
Regarding claim 20, Nandi discloses wherein the program instructions are further executable to cause the processor to: initiate a post issue resolution computing journey for the computing client via an email or a survey the service provider is able to quickly determine first touchpoint resolution (FTR) or first contact resolution (FCR) statistics, which are statistics relating to whether users' problems are satisfactorily addressed on a first contact. Traditionally, (FTR) or (FCR) statistics are determined using customer surveys which are difficult to obtain and are generally delayed in time, i.e., the customer's feedbacks may take some time to be received, aggregated and then analyzed. In contrast, the continuous monitoring of the users' journeys allow the present disclosure to quickly deduce (FTR) or (FCR) statistics and to react accordingly with the appropriate remedial actions, paragraph 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174